Title: James Madison to Tench Ringgold, 12 July 1831
From: Madison, James
To: Ringgold, Tench


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                July 12. 1831
                            
                        
                         
                        I recd. in the due times your two favors of July 7.& 8: the first giving the earliest, the last the
                            fullest account that reached me of the death of our excellent friend*; and I can not acknowledge these communications
                            without adding the thanks which I owe in common with those to whom he was most dear, for the devoted kindness on your
                            part, during the lingering illness which he could not survive.
                        I need not say to you who so well know, how highly I rated the comprehensiveness & character of his
                            mind; the purity & nobleness of his principles; the importance of his patriotic services; and the many private
                            virtues of which his whole life was a model, nor how deeply therefore I must sympathize, on his loss, with those who feel
                            it most. A close friendship, continued thro’ so long a period & such diversified scenes had grown into an
                            affection very imperfectly expressed by that term; and I value accordingly the manifestation in his last hours that the
                            reciprocity never abated.
                        I have heard nothing of the State of his affairs, as they descend to those most interested in it, not even as
                            to the result of the advertisement relating to his property in Loudon. I have indulged a hope, but it is too much mingled
                            with my wishes to be relied on, that the last act of Congs. might produce a surplus of a consoling amount.
                        * Mr. Monroe—
                        I have written not only in haste, but with Rheumatic fingers, a part of the effect of a general attack which
                            occasions the date from, home, instead of the University, where the Board of Visitors is now in Session. Mrs. M joins  in
                            the offer of sincere regards & a return of your good wishes
                        
                            
                                
                            
                        
                    